Case: 2:18-cv-01222-ALM-KAJ Doc #: 72 Filed: 04/13/21 Page: 1 of 1 PAGEID #: 910



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

LISA RENEE COOPER,                             :
                                               :
       Plaintiff,                              :
                                               :    Case No. 2:18-cv-1222
       v.                                      :
                                               :    JUDGE ALGENON L. MARBLEY
PJ APARTMENTS, LLC, d/b/a.,                    :
VILLAGE SQUARE                                 :    Magistrate Judge Jolson
APARTMENTS, et al.,                            :
                                               :
       Defendants.                             :


                                              ORDER

       On March 10, 2021, the parties submitted a Joint Stipulation of Dismissal and request the

dismissal of this action with prejudice and without costs. (ECF No. 71). It is hereby ORDERED

that pursuant to that stipulation, this matter is hereby DISMISSED with prejudice, with each party

to bear its own costs and attorney’s fees. (Id.).

       IT IS SO ORDERED.



                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: April 13, 2021




                                                    1
